Title: From Thomas Jefferson to Lewis Deblois, 6 July 1805
From: Jefferson, Thomas
To: Deblois, Lewis


                  
                     Sir
                     
                     Washington July 6. 05.
                  
                  My servant Joseph having informed me that there was a coal vessel in Alexandria which would probably return to Richmond I now send a number of boxes &c which I must ask the favor of you to have consigned by her to messrs. Gibson & Jefferson of Richmond, freight to be paid there.
                  I send also a small box for a different destination. it is for Commodore Preble, and contains an instrument of value, which would be much injured by wet, & therefore should be placed in some favorable position in the vessel. should no vessel be going from Alexandria to Portland, the residence of the Commodore I presume if it were sent to Portsmouth, or even to Boston, he would readily get it. I have taken the liberty of putting it under your care, believing you are best informed of the vessels bound to that quarter. Accept my salutations & assurances of respect
                  
                     Th: Jefferson
                     
                  
               